Citation Nr: 0701759	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-29 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
facial laceration scars.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head and neck injury.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied service connection for 
facial laceration scars and for residuals of a head and neck 
injury because evidence submitted was not new and material. 

In an August 2005 decision, the Board affirmed the RO's 
denial of the benefits on appeal.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  In September 2006, the CAVC granted a Joint 
Motion for Remand (Joint Motion) dated August 2006.  In the 
September 2006 Order, the CAVC vacated the Board's August 
2005 decision and remanded the appeal back to the Board for 
compliance with instructions provided in the August 2006 
Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The Veterans Claims Assistance Act of 2000 (VCAA) 
requires that VA notify a claimant of the evidence and 
information that is necessary to reopen a claim and of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Thus, VCAA notice must include an 
explanation of the meaning of both "new" and "material" 
evidence, and must describe the particular type of evidence 
necessary to substantiate any service connection elements 
found to be insufficiently shown at the time of the prior 
final VA denial.  Id.  

The CAVC remanded the present appeal to the Board in 
September 2006 for compliance with the instructions in the 
August 2006 Joint Motion.  The Joint Motion provides that 
remand is required based on the Board's failure to provide an 
adequate statement of reasons or basis for its determination 
that Appellant had not submitted new and material evidence 
sufficient to reopen his claims for service connection.  The 
Joint Motion further noted that Appellant was not provided 
with adequate notice pursuant to the CAVC's recent decision 
in Kent v. Nicholson.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Joint Motion directs that upon remand, the 
appellant should be provided with notice in accordance with 
the VCAA and with the CAVC's recent holding in Kent v. 
Nicholson.  The appellant will be free to submit additional 
evidence and argument on the questions at issue, and the 
Board may "seek any other evidence it feels is necessary" 
to the timely resolution of the appellant's claim.  

The Board finds that a remand is necessary to comply with the 
instructions of the Joint Motion, prior to reconsideration of 
the appeal by the Board.  In the present appeal, the RO 
provided the appellant with notice of the type of evidence 
needed to substantiate a claim for service connection, and 
provided the appellant with an explanation of the meaning of 
both "new" and "material" evidence.  However, the RO did 
not provide notice of the particular type of evidence needed 
to substantiate elements found to be insufficiently shown at 
the time of the prior final VA denial in January 1990.  
Accordingly, the RO should provide the appellant with VCAA 
notice which informs him of the particular type of evidence 
needed to substantiate elements found to be insufficiently 
shown at the time of the January 1990 rating decision, 
pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board also notes that the RO did not provide notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO should address 
all VCAA notice deficiencies on remand.  


Accordingly, the case is REMANDED for the following action:

1. The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
describes (1) the particular type of 
evidence necessary to substantiate any 
service connection elements that were 
found to be insufficiently shown at the 
time of the prior final VA denial, 
pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006); and (2) information or 
evidence needed to establish a disability 
rating and an effective date as outlined 
by the CAVC in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The appellant should be provided with 
an opportunity to submit additional 
evidence and argument on the questions at 
issue.  The RO should then readjudicate 
the claim based on a consideration of all 
of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be provided with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or 


other appropriate action shall be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).











 
